          Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :
                                             :       CRIMINAL NO. 18-CR-312 (TSC)
LAFONZO WILLIAMS,                            :
                                             :
                                             :
                      Defendant.             :

          GOVERNMENT’S MEMORANDUM FOR PRETRIAL DETENTION

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully submits this memorandum in support of its motion for pretrial

detention of the defendant. On February 12, 2019, the government requested that Defendant

Williams be detained pursuant to 18 U.S.C. § 3142(f)(1)(A), 18 U.S.C. § 3142(f)(1)(D), and 18

U.S.C. § 3142(f)(2)(A) of the federal bail statute. The government requests that the following

points and authorities, as well as any other facts, arguments, and authorities presented at the

detention hearing, be considered in the Court’s determination regarding pretrial detention.

                                       INTRODUCTION

       On October 16, 2018, a grand jury returned a superseding indictment charging Defendant

Williams with one count of Robbery of Mail, Money, or Other Property of the United States, in

violation of Title 18 U.S.C. § 2114(a), stemming from an armed robbery of a postal employee

that occurred on July 5 , 2018. For the reasons set forth below, there are no conditions or

combination of conditions that will reasonably assure the appearance of the defendant and the

safety of the community, and should be held without bond pending trial.
          Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 2 of 14



              PROCEDURAL HISTORY AND APPLICABLE AUTHORITY

       On February 12, 2019, Defendant Williams was arrested on an outstanding warrant and

charged with Robbery of Mail, Money, or Other Property of the United States, in violation of

Title 18 U.S.C. § 2114(a). Defendant Williams appeared for his initial appearance before

Magistrate Judge Harvey on the date of his arrest and the Court granted the government’s

Motion for Temporary Detention and scheduled a detention hearing for February 14, 2019.

       Under the statute, pretrial detention must be supported by clear and convincing evidence

when the justification involves the safety of the community, and a preponderance of the evidence

when the justification involves the risk of flight. U.S. v. Simpkins, 826 F.2d 94, 96 (D.C. Cir.

1987). There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of

the offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. § 3142(g). A review and understanding of the

facts and circumstances in this case causes the government to ask the Court to conclude that

there are no conditions or combination of conditions that would assure the safety of the

community or the defendant’s appearance in Court. Therefore, Defendant Williams should be

detained pending trial.

                     Nature and Circumstances of the Charged Offenses

       This case involves the armed robbery of a postal employee in broad daylight on July 5,

2018. On July 5, 2018, at approximately 2:34 p.m., Defendant Williams walked up to a Postal

Service truck parked in the rear of the Frederick Douglass Post Office, located at 2833 Alabama


                                               2
           Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 3 of 14



Ave. SE, Washington, D.C. 20020. Defendant Williams, dressed in a gray shirt, black shorts,

white socks and dark shoes, approached the truck and pulled himself into the back of the truck,

where the postal worker was sorting mail. Once inside of the truck, Defendant Williams pulled a

knife from the pocket of his shorts and told the driver in the truck to give him the bags

containing money. Defendant Williams then took the bags and a Postal Service plastic tub,

exited the truck, and fled on foot in the direction of Denver Street SE towards 30th Street SE.

Losses of cash and negotiable instruments exceeded $70,000. This was an atypical amount due

to a confluence of factors, including that it was the beginning of the month and there were two

remittance bags onboard the truck, both coming from one station, suggesting insider information

factoring into the planning of the robbery. Defendant Williams fled the scene in a minivan; the

minivan was captured in surveillance footage from the scene.

       On September 6, 2018, Witness-1, contacted law enforcement regarding the July 5, 2018,

robbery.   Witness-1 had been an ear-witness to admissions made by Defendant Williams

regarding his involvement in an armed robbery of a postal truck on Alabama Avenue. Witness-1

advised that Defendant Williams stated that he had robbed the post office and that he had

received information from another individual who had a connection to the Post Office and had

information about money coming and going from the Post Office. According to Witness-1,

Williams stated that he had obtained $70,000 during the armed robbery, and that he kept

$50,000, and gave $20,000 to the individual who had the connection to the Post Office.

Williams also advised that he wore a wig while committing the offense. Witness-1’s statements

were corroborated by the fact that the information regarding the sum of money taken during the

armed robbery was not publicly known and the video shows an individual matching Williams’s


                                               3
           Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 4 of 14



appearance (wearing a wig), entering the postal truck. Phone records corroborate frequent

contact between Williams and the individual who was identified as having the connection to the

Post Office, including contacts shortly before the armed robbery. After the armed robbery,

Williams stopped using the phone number that he had been using leading up to the armed

robbery.

       As law enforcement followed up on this lead, they were able to identify a minivan that

was captured on video footage leaving the area of the Post Office as the same vehicle that was

operated by Defendant Williams (including unique rust stains). Law enforcement also identified

a second witness, Witness-2, who advised that Defendant Williams had shown Witness-2 a large

amount of U.S. currency in early July, 2018. Witness-2 stated that when it asked Williams

where he had obtained the money, Williams stated that he watched someone load a bag in the

back of a truck and he got out of the car and grabbed the money. Williams also told Witness-2

that he had bought a trip to Las Vegas with money from the robbery. Defendant Williams did

not advise Witness-2 where the robbery had taken place.

       A search warrant was executed at Defendant Williams’s residence and a pair of shorts

that match the shorts that can be seen in the footage from the Post Office (including unique

strings that hang from the shorts). Additionally, law enforcement seized a pair of sneakers

belonging to Williams that appear consistent with the sneakers that can be seen on the

surveillance footage from the Post Office. The handle on the postal truck was swabbed for

possible DNA, as the suspect can be seen grabbing the handle as he pulls himself into the

vehicle. DNA testing was done on the swabs from the truck’s handle and a partial DNA profile

was obtained from sample. Due to the limited data obtained, no conclusions could be made on


                                              4
           Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 5 of 14



this partial profile.

        This was not a crime of opportunity, but was a planned, well-thought out offense.

Defendant Williams waited for the postal employee to be loading large amounts of U.S. currency

into the vehicle and then ambushed the postal employee, while brandishing a knife. Defendant

Williams then quickly made his get-away in his minivan that he had parked nearby. After Postal

Inspectors executed the search warrant at Defendant Williams’s residence and seized the vehicle

driven by Williams that can be seen fleeing from the scene of the armed robbery, Defendant

Williams has sought to evade law enforcement. He has not returned to his place of employment

and is no longer frequenting locations that law enforcement had previously surveilled him at.

Additionally, immediately after the armed robbery, Defendant Williams dropped his phone

number (the phone number that he had used to contact the individual who had inside information

about the Post Office), demonstrating persistent efforts to not be identified by law enforcement.

                        Weight of the Evidence against the Defendant

        The second factor to be considered, the weight of the evidence, also clearly weighs in

favor of detention. An individual matching Defendant Williams’s physical appearance can be

seen on surveillance footage jumping into the truck and committing the offense. The video

captures what appears to be a knife being pulled from his pocket (and then concealed again as he

runs from the scene).     Defendant Williams’s minivan – with unique rust stains and other

identifying features – can be seen fleeing from the area immediately after the robbery. Clothing

and footwear (specifically, the shorts and sneakers seen in the video footage) that can be seen on

the surveillance footage has been seized from the defendant. Additionally, two independent

witnesses have advised that Williams made admissions regarding his involvement in the offense.


                                                5
         Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 6 of 14



Those admissions include information that was not publicly known and could only have been

provided by someone who had personal knowledge of the armed robbery (including the amount

of money taken during the armed robbery). Finally, phone records corroborate Witness-1’s

account of Williams being in contact with an individual with contacts to a postal employee with

information about money moving through the post office.

       Additionally, Defendant Williams’s behavior after he learned that law enforcement had

identified him as a suspect provides further evidence of his consciousness of guilt. He appears to

be attempting to hide from law enforcement, having stopped going to his place of employment

and having stopped frequenting locations where he had previously been surveilled by law

enforcement.

                         Defendant Williams’s History and Characteristics

       At the time of the July 5, 2018, armed robbery, Defendant Williams has amassed an

extensive – and troubling – criminal history. This includes a prior armed robbery in D.C. of a

postal worker; a case where Defendant Williams had been sentenced by Judge Huvelle to 137

months of incarceration to be followed by five years of supervised release. The facts and

circumstances of that offense are set forth in the Factual Proffer in Support of Guilty Plea (03-

030). See Attachment A. Notably, Defendant Williams admitted that he brandished a handgun

at the postal employee and demanded the parcels and bag of coins that the employee was

carrying. Officers attempted to stop Williams’s vehicle as he fled from the scene of the crime,

but Williams fled at a high rate of speed, before ultimately crashing into a tree in Maryland.

Defendant Williams tossed a loaded .22 caliber revolver as he fled from police; the loaded

revolver was later recovered (with Defendant Williams’s blood on the firearm from a cut that the


                                                6
          Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 7 of 14



defendant had obtained while trying to scale a fence).

        Defendant Williams’s supervision for that offense ended on March 9, 2017, less than 18

months before the armed robbery of the postal employee that brings him before this Court. More

concerning is that the prior conviction for the very same offense is not Defendant Williams’s

only prior conviction. In fact, his prior criminal history includes other serious violent offenses

(two armed robberies in Maryland), a Bail Reform Act violation, and narcotics convictions.

        These convictions include:

Convictions                 Jurisdiction         Docket No.           Date & Sentence
Robbery of Mail, Money,     D.D.C. (Judge        03-030               10/31/2003 – 137 months
or other Property of        Huvelle)                                  of incarceration; to be
United States (18 U.S.C.                                              followed by 5 years of
2114)                                                                 supervised release
Robbery with a Deadly       P.G. County, MD      CT980239X            6/30/1998 – 15 years
Weapon                                                                custody, all but 5
                                                                      suspended (concurrent
                                                                      with CT980239X)
                                                                      (12/6/06 – probation
                                                                      revoked; terminated
                                                                      unsatisfactorily)
Robbery with a Deadly       P.G. County, MD      CT980654X            6/30/98 – 15 years
Weapon                                                                custody, all but but 5
                                                                      suspended; 4 years
                                                                      probation (12/6/06 –
                                                                      probation revoked;
                                                                      terminated
                                                                      unsatisfactorily)
Bail Reform Act             Superior Court       97-9861              90 days (suspended)
Violation                   (D.C.)
Poss. Marijuana             Superior Court       94-8940              8/29/95 – 75 days custody
                            (D.C.)
Possession with Intent to   Circuit Court,       190145004            2/14/1991 – 5 years
Distribute Controlled       Baltimore County,                         custody, all but 10 months
substance                   MD                                        suspended; 5 years
                                                                      probation
Sale of Stolen Vehicle      D.D.C.               85-0437              3/6/1986 – 60 months
After Traveled Interstate                                             custody; probation
(x3) [FBI sting operation                                             revoked 1/26/1994
– Defendant most
culpable in ring of car
thefts where vehicles
                                                7
          Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 8 of 14



stolen in PG County and
being brought into DC)


       As detailed in the Pretrial Services Report, Defendant Williams has failed to comply with

terms of community supervision on at least three prior occasions. This track record demonstrates

an inability to comply with release conditions and the danger he poses were he to be released

pending trial in this case. Moreover, Defendant had been in the community less than 18 months

after his supervised release concluded for his prior armed robbery of a postal employee, when he

re-offended.

                                   Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the

community posed by the defendant’s release, also weighs in favor of detention. The actions of

the defendant pose an extreme danger to the community: defendant plotted a brazen, broad-

daylight armed robbery of a postal employee. Defendant brandished a knife at the postal

employee, endangering the postal employee’s life. Fortunately, the employee complied with the

defendant’s demands and was not harmed during the robbery. Perhaps more troubling, this

recent conduct does not stand in isolation: this offense follows a lengthy criminal history

involving numerous armed robberies. Despite having faced substantial periods of incarceration

for similar conduct, Defendant has returned again and again to the same conduct and presents an

ongoing threat to the community.

 There is No Condition or Combination of Conditions that Would Ensure the Defendant’s
                  Compliance with Court-Ordered Release Conditions

       The weight of the evidence and the gravity of the alleged offense provide compelling

justification for the continued detention of the defendant until this case is resolved. Given all of

                                                 8
         Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 9 of 14



these facts and circumstances discussed above, as well as the Defendant’s extensive criminal

history involving armed offenses, there are no conditions of release or combination of conditions

of release that could ensure the safety of the community or Defendant’s appearance in Court.

       WHEREFORE, the Government requests that the Court order Defendant Williams to be

detained without bond pending resolution of this case.




                                                    Respectfully submitted,

                                                    JESSIE K. LIU
                                                    United States Attorney
                                                    D.C. Bar 472845

                                            By:                     /s/
                                                    LAURA CRANE
                                                    D.C. Bar 992454
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20001
                                                    (202) 252-7667
                                                    Laura.crane@usdoj.gov




                                               9
Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 10 of 14



                         Attachment A
            Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 11 of 14

                                                                                              FILED
                                     UNITED STATES DISTRICT COURT                             Jυ L   3 0 20o3
                                     FOR THE DISTRICT OF COLUDIIBIA
                                                                                          陶
                                                                                              臨 物孵 れ
 UNITED STATES OF APIERICA                                     CRIⅣIINAL NO.03-030o〕 SⅡ )

                    V.


 LAFONZO WILLIADIS,
   also known as ALFONZO WILLIAIⅦ S

                             Defendant.


                         FAPTUAL PROFFER IN SUPPORT PF GUILTY PLEA


        The government's evidence in this case includes, but is not limited to, the following:

        On December 2'/,2002, at approximately 1l:25 a.m., Jonathan White, a postal employee,

visited the SunTrust Bank at 6422 Georgia Avenue, NW. While at the bank, he purchased and

obtained approximately $300 worth of coins with U.S. Postal Service ('IJSPS") funds. Mr.

White also received two packages from           a   bank employee to place in the mail.

        Upon leaving the bank, Mr. White started to walk across the parking lot toward his van.

In his hands were        a bag   of coins, which he had placed in an Express Mail envelope, and a

shopping bag containing the two packages. Suddenly, he heard a voice shout, "Give it up!"

Turning around, Mr. White saw a dark-skinned, heavy set black male - later identified as the

defendant    -   wearing a black ski mask and pointing a dark handgun at his mid-section. The

defendant took both parcels from Mr. White, but dropped the bag with the coins. When some               of
the coins   fell to the pavement, he ordered Mr. White to gather them up, and Mr. White complied.

Mr. Williams then tumed from his victim and headed in the direction of an alley. He then

stopped and retumed briefly to Georgia Avenue, where he lifted up the ski mask and
                                                                                   looked up
         Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 12 of 14



  and down the street. Mr. Williams then tumed away from Georgia Avenue and ran down the

  alley. A witness ('W-1), who was standing       across the street and who also observed the robbery,

  was able to get a good look at Mr. Williams without his mask.

         Another witness had observed the defendant exiting a white Nissan Maxima with a gun in

 his hand just before the robbery and called 91 1. The police broadcast a lookout for the vehicle.

 Within five minutes of the robbery, officers of the Metropolitan Police Department C'I\PD')

 noticed a car matching that description near the intersection ofBlair Road and Kansas Avenue,

 NE. The officers attempted to make a traffic stop.     The Nissan pulled over to the curb; however,

 when one of the officers started to approach the vehicle, it sped off at a high rate ofspeed.

        A   chase ensued.   At   one point, the front passenger, who tumed out to be      Mr. Williams,

 threw the shopping bag stolen from Mr. White out his window. A couple of blocks later, he

 threw the coins, which were in plastic wrappers, out the window.

        The Maxima left the District and entered Prince George's County. The MPD officers

 continued their pursuit. The car eventually pulled into the driveway of a private residence and

struck a fee. Mr. Williams emerged fiom the front passenger seat and began rurming. After a

foot chase, MPD Officer Robert Fessock was able to subdue Williams and detain him. During

the chase, Officer Fessock observed Mr. Williams thrcw a small, black handgun.

        Approximately a,, hour after the robbery, the police conducted a show-up procedure with

w-1. w-l immediately identified Mr. williams        as the person   it   saw robbing   Mr. white and

whom it saw lifting the ski mask before fleeing. The police placed Mr. williams under arrest.

Mr. white later identified the wrapped coins Mr. williams threw from the car           as resembling

those he had obtained from the bank. Mr.      white also described the haadgun used in the robbery
                                                   つ４
        Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 13 of 14



 as a small,   black .22 caliber revolver with a short barrel. The bank teller identified the packages

Mr. Williams threw from the car         as the packages she earlier had given to   Mr. White.

        After Mr. Williams' apprehension,         a canine squad   with the Prince George's County

Police Department retraced the route of the foot chase. The dog led the police to a black ski

mask. In addition,      a   citizen who lived in the vicinity of Mr. Williams' escape route called the

Police Department in the aftemoon to report that it had found a black snub nosed .22 caliber

revolver under a car that was along the path of the chase. The gun contained two live rounds         of

.22 caliber ammunition. There was also blood on the gun. During the course of the foot chase,

Mr. Williams cut his hands while trying to scale a fence. The U.S. Postal Inspection Service sent

the gun and a blood sample from Mr. Williams to the Bode Technology Group in Springfield,

Virginia, for   a   DNA comparison. The result of the comparison was that the DNA on the gun

matched Mr. Williams' DNA and that the chance of the blood on the gun coming from anotler

male member of the African-American population was 1 in 14 quadrillion.

                                                           Respectfu 1ly submitted,



                                                           ROSCOE C. HOWARD, JR.
                                                           Unitcd Statcs



                                                   By:

                                                                      United States Attomey
                                                           Illinois Bar No. 6187361
                                                           TralsnationaVMajor Crimes Section
                                                           555 4ft Street, NW, Room 11-437
                                                           Washington, D.C. 20530
                                                           (202) 3s3-3602




                                                     -3-
         Case 1:18-cr-00312-TSC Document 7 Filed 02/12/19 Page 14 of 14



                           DEFENDANT'S ACKNOWЪ EDGル 回 NT
       I havc rcad and discussed this Facttlal Proffcrin Support ofGuilけ PICa illy with my
attomcy9 Dianc S Lcpゃ 光EsquirC I agrce,and acknowlcdgc by my si31aturc,ulat this proffer of
fact is true and accurate for the purpose ofthe plea of guiltyin this case.




                                                      Dcfcndant



Datel.
                                                      DIAplE S LEPLEY,ESQ




                                               -4-
